DETAILED ACTION
1. 	Claims 1-34 are pending in the current application.
2.	This application is a 371 of PCT/GB2018/051334 05/16/2018 and claims priority to UNITED KINGDOM 1707852.8 05/16/2017.
Claim Rejections/Objections Withdrawn
3.	The objection to claims 1 and 21 is withdrawn in view of the amendments.  The rejections of claims 1-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based upon the amendments.
New Grounds of Rejection
4.	New grounds of rejection are set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11,142,520 in view of Shah “The role of fluorine in medicinal chemistry” Journal of Enzyme Inhibition and Medicinal Chemistry, October 2007; 22(5): 527–540.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of the ‘520 patent cover the fluorinated analogs of the instantly claimed compounds. With regard to the fluorinated analogs of the instantly claimed compounds, the experienced medicinal chemist would be motivated to prepare the fluorinated analogs based on the expectation that such close analogs would have increased lipophilicity and improved properties such as binding affinity. According to Shah, “Fluorine substitution has been extensively investigated in drug research as a means of enhancing biological activity and increasing chemical or metabolic stability.” Page 527. “Despite the fact that fluorine is slightly 
	The fluorinated analogs have a sufficient similarity in size and shape to the non-fluorinated analog to fit the active site of the target protein, so they would be expected to have similar inherent biological activity.   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the fluorinated analogs of to improve the properties of the compounds.  
6.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11,142,520 in view of Purkey “Cell Active Hydroxylactam Inhibitors of Human Lactate Dehydrogenase with Oral Bioavailability in Mice” ACS Med. Chem. Lett. 2016, 7, 896−901 (cited on the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of the ‘520 patent cover the chlorinated analogs of the ‘520 patent claims where R1-R3 are chlorine.  Purkey shows that the deschloro compound was very potent [See Table 2 page 898 where the LDHA IC50 is very low]. One would be motivated to remove a chlorine atom from the patented compounds to arrive at the claimed compounds in order to increase potency.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625